DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/13/2022 has been entered. Claim(s) 20-37 is/are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 20-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, the subject matter of “controlling, by a computing device, and during a first time period” in line 2; and “controlling, by the computing device, and during a second time period that is after and non-overlapping with the first time period” in Lines 6-7; are not properly described in the application as filed. 
Similarly, Regarding Claim 28, the subject matter of “controlling, by a computing device, and during a first time period” in line 5; and “controlling, by the computing device, and during a second time period that is after and non-overlapping with the first time period” in Lines 8-9; are not properly described in the application as filed. 
Applicant specifies that the computing device may be configured to control the energy delivery device to deliver energy to the metal matrix, and may control, powder, spot size, scanning rate, etc. and may control operation and movement of the powder delivery device [0045, 0050, 0052, 0058] and where computing device may control energy delivery device to soften or flow as well to move the device relative to the abrasive coating [0061]. However, nowhere in the specification is the subject matter of first controlling the delivery of energy for a first period of time and the controlling of scanning for a second, distinct period of time. 
Claims 21-27 are rejected as failing to comply with the written description requirement because of their dependency on Claim 20. 


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 20-24, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuck (US2012/0164349A1).
Regarding Claims 20 and 27, Shuck teaches a method comprising: 
Controlling, by a computing device, an energy delivery device (a laser or energy beam [0012]) to deliver energy to an abrasive coating, wherein the abrasive coating [0010] comprises a metal matrix and abrasive particles [0009] at least partially encapsulated by the metal matrix [0009]; and controlling, by the computing device, the energy delivery device to scan the energy across a surface of the abrasive coating and form a series of softened or melted portions of the metal matrix [0019]. 
The laser/energy system (24) is shown to be coupled to a positioning system which translates and rotates to control the melt pool (Figure 1) [0015], this is suggestive that the energy delivery device is in fact controlled by a computer.
Regarding the claim limitation of controlling for a first time period, the delivering of energy and for a second, non-overlapping time period, the scanning of the energy deliver device; Shuck teaches that a laser or energy beam is controlled by a computing device to scan and soften/melt an abrasive coating, but does not specifically teach the energy delivered and scanning are controlled in different time periods. However, one of ordinary skill in the art would have been motivated to first ensure the power output of the energy beam was at a desired level to induce melting before scanning over a desired, controlled pattern in the coating for the purpose of achieving the predictable result of inducing adequate softening or melting in a desired pattern. 
Regarding Claim 21, the limitation of the softened or melted portions of the metal matrix allow the metal matrix to further encapsulate at least some of the abrasive particles is expected to be present as both the prior art and claimed invention are made by identical methods of laser melting a metal matrix composite.
Regarding Claim 22-23, the limitation of the softened or melted portions of the metal matrix allow surface tension or surface energy to cause the softened or melted portions of the metal matrix to flow between abrasive particles is expected to be present as both the prior art and claimed invention are made by identical methods of laser melting a metal matrix composite. 
Regarding Claim 24, Shuck does not teach additional metal powder is delivered as the energy delivery device delivers energy. 

Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuck as applied to Claim 20 above, in view of Brown et al. (US20010014403A1).
Regarding Claim 25-26, Shuck teaches a metal matrix composite can be used but does not specifically teach what material the metal matrix was. However, Brown teaches a method of fabricating a component by a direct laser process and teaches an abradable metal matrix component can be made of superalloy matrix including Nickel and cobalt based alloys [029] and where the abrasive particles include metal carbides, nitrides and oxides [0030] which serves to form a component with improved resistance to repeated and severe conditions [0028]. Therefore, one of ordinary skill in the art would be motivated to use the metal matrix and abrasive portions of the claimed invention for the purpose of forming a component with laser melting with improved resistance to sever and repeated conditions. 


Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuck as applied to Claim 20 above, in view of Lewis et al. (US5837960A).
Regarding Claim 28, Shuck teaches powder is delivered to metal composite abrasive coated part, but does not explicitly teach the powder source is delivered to the coating surface. However, Lewis teaches a method of powder coating and laser melting a turbine component where powder is provided to the deposition head from powder containers by means of powder feeders (Col. 7, Lines 26-28). Lewis further teaches the apparatus is controlled by a computer. (abstract) Therefore, one of ordinary skill in the art would have been motivated to use a powder delivery apparatus to deliver metal powder the surface of the abrasive coating of Shuck for the purpose of achieving the predictable result of delivering powder to the laser melted surface. 



Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive. 
Applicant argues that Shuck does not describe or suggest the amended claimed subject matter, where the prior art teaches that once the melt pool is formed, the flow of particles is directed upwards as taught in [0019]; and Shuck is silent regarding the scanning during a second time period. 
This is not persuasive. First the flow of the particles in the melt pool as described in a [0019] refers to the how particles in the melt pool move/diffuse after the melting already occurs; the claimed subject matter is based on heating an abrasive layer with energy and scanning to form a softened or melted portion. Further, [0019] merely teaches that energy beam is directed or scanned to form a desired melt pool on the substrate; also, the current rejection is based on the fact that since a controller (and computer) is already used in the prior art to control the scanning path and angle of the melt pool, an ordinary artisan would also have been motivated to first control the energy output (or power) before scanning or moving the laser in desired pattern for the purpose of ensuring sufficient melting is performed in a desired pattern of the substrate. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        6/29/2022